Affirmed and Opinion Filed June 7, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01142-CR

                            KELVIN JAMES TURNER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1339805-V

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Schenck
                                   Opinion by Justice Francis
       Kelvin James Turner appeals from an order placing him on deferred adjudication for

aggravated sexual assault of a child under fourteen years of age. After appellant waived a jury

and entered a plea of nolo contendere, the trial court found there was sufficient evidence to

substantiate guilt and placed appellant on community supervision for ten years and fined him

$1,500. In his sole issue, appellant contends the evidence is insufficient to substantiate his guilt.

We affirm.

       Appellant was the adopted cousin of the complainant, J.J., and lived in the same house.

J.J. testified he was playing a video game in appellant’s room when appellant told him to get out.

When J.J. refused to leave, appellant grabbed him, pulled down his pants, and inserted a

drumstick into his anus. J.J. said it hurt. J.J. said the incident occurred sometime after his sixth
birthday in December 2011 and before the family moved in November 2012. He told his

grandmother about the assault in October 2013 after she caught him “touching himself in his

pants” while the two were watching television.

        Six of J.J’s family members testified at trial, including his mother, grandmother, and four

adopted cousins. Each of them confirmed that appellant and J.J. lived in the house where the

offense occurred. J.J.’s grandmother testified appellant was not supposed to let J.J. in his room

because J.J. would often end up crying after being harassed by appellant. After the police were

called, J.J. was taken to the Dallas Children’s Advocacy Center where Nakisha Biglow

interviewed him. Appellant’s brother testified that he and the appellant shared a room and were

living in the house with J.J. when the offense occurred. Appellant testified at trial and denied

assaulting J.J.

        The legal effect of a plea of nolo contendere is the same as that of a plea of guilty. TEX.

CODE CRIM. PROC. ANN. art. 27.02(5) (West 2006). When, as in this case, a defendant appeals a

plea of no contest to a felony charge, the appellate standard of review for sufficiency of the

evidence does not apply. See O’Brien v. State, 154 S.W.3d 908, 910 (Tex. App.—Dallas 2005,

no pet.). The State must introduce sufficient evidence into the record showing the defendant’s

guilt. TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2015). There is no requirement that the

supporting evidence prove the defendant’s guilt beyond a reasonable doubt. McGill v. State, 200
S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.). Rather, the supporting evidence must

simply embrace every essential element of the offense charged. Stone v. State, 919 S.W.2d 424,

427 (Tex. Crim. App. 1996).

        To support appellant’s nolo contendere plea, the State was required to prove that

appellant intentionally or knowingly caused the penetration of J.J.’s anus, and J.J. was younger

than fourteen years of age. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i), (a)(2)(B)

                                                 –2–
(West Supp. 2015). Appellant argues the evidence is insufficient to substantiate his guilt because

the evidence is based solely on the testimony of a six-year-old child. He contends J.J.’s

testimony was not credible and was contradicted by his own.

       In sexual abuse cases involving a child, the testimony of a child victim alone is sufficient

to support a finding of guilt. TEX. PENAL CODE ANN. art. 38.07 (West Supp. 2015); Garcia v.

State, 563 S.W.2d 925, 928 (Tex. Crim. App. [Panel Op.] 1978). Here, J.J. testified appellant put

a drumstick in his anus. As for appellant’s denial of the incident, the trial court, as factfinder,

was the sole judge of the credibility of the witnesses and the weight to be given to their

testimonies. See Swearingen v. State, 101 S.W.3d 89, 97 (Tex. Crim. App. 2003). Reviewing the

evidence under the proper standard, we conclude it embraces every essential element of the

charged offense. We overrule appellant’s only issue.

       We affirm the trial court’s order of deferred adjudication.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
151142F.U05




                                               –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

KELVIN JAMES TURNER, Appellant                       On Appeal from the 292nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01142-CR          V.                       Trial Court Cause No. F-1339805-V.
                                                     Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                         Justices Fillmore and Schenck participating.

      Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is AFFIRMED.


Judgment entered June 7, 2016.




                                               –4–